DETAILED ACTION
	This office action is in response to the filed application 15/476415 on February 16, 2021. 
Claims 1-20 are presented for examination.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.   
The following is an examiner’s statement of reasons for allowance:   
The examiner deemed claims 1-20 are as novel when read as a whole for the limitations of: designating a data disk of a plurality of data disks as a “coordinator and data disk” wherein the data disk is designated as “the coordinator and data disk” by storing metadata in the data disk; storing volume manager-compliant data keys respectively associated with a node on “the coordinator and data disk” for each of the plurality of nodes by a fencing engine of the node; storing, by a volume manager of each node, the volume manager-compliant data key for each node on “the coordinator and data disk” and on data disks shared by the node; and performing an input/output fencing operation by ejecting the volume manager-compliant data key for at least one node of the plurality of nodes from at least one of the plurality of data disks shared by the at least one node of the plurality of nodes.
It is noted that the current application store the volume manager-compliant data keys by two separate entities, the fencing engine of each node to store the keys on the coordinator and . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspo.gov